Citation Nr: 1530415	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  14-03 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for degenerative joint disease of the left wrist.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to February 1971.  He had additional service with the Army National Guard until November 1994.

These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2011 and January 2013 rating decisions of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.
 
The Board notes that copies of medical records submitted by the Veteran subsequent to the August 2014 statement of the case (SOC) are duplicates of medical evidence already considered by the RO in that SOC.

The issue of entitlement to service connection for a low back disorder and the issue of entitlement to service connection for degenerative joint disease of the left wrist are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2010 decision, the Board denied entitlement to service connection for a low back disorder.

2.  Evidence received since the May 2010 decision includes a favorable private medical opinion which is not cumulative of the evidence that was of record at the time of that decision and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received and the claim of entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In January 2011, the Veteran requested that his claim for entitlement to service connection for a low back disorder be reopened. 

The May 2010 final Board decision denied service connection for a low back disorder on the basis that there was a VA medical opinion indicating that the Veteran's current low back disorder was unrelated to service, and that there were no medical opinions in support of the Veteran's claim.  

The VA medical records dated prior to the May 2010 Board decision include a February 2004 letter from the Veteran's chiropractor.  The chiropractor indicated that probable onset of the Veteran's back disability was 20 to 30 years prior.  The chiropractor did not relate any current back disability to service and the Veteran had already been discharged from active duty more than 30 years prior to the chiropractor's statement.  

Also of record in May 2010 were an April 2006 VA examination report and a January 2010 VA examination report.  Both reports contain opinions that the Veteran's current low back disability is unrelated to the Veteran's episodes of lumbar symptoms during service.   

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

The Board finds that the evidence obtained since the May 2010 Board decision raises a reasonable possibility of substantiating the claim and, as such, the claim is reopened.  Specifically, in January 2011 the Veteran submitted a letter from a private physician who opined to the effect that it is as likely as not that the Veteran has current low back disability related to the instances (back problems) during service.  As noted above, there was no medical opinion in support of the Veteran's claim prior to the May 2010 final Board decision.  The newly submitted favorable medical opinion constitutes new and material evidence sufficient to reopen the Veteran's claim.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a low back disorder is reopened; the appeal is granted to this extent only.


REMAND

In January 2011, the Veteran submitted an authorization form to VA to request treatment records from Dr. Paul Maddox.  There is no indication that the form was ever sent to Dr. Maddox or that Dr. Maddox ever sent records to VA.  The Board recognizes that the Veteran has submitted various copies of records from Dr. Maddox but it is unclear that all such records have been obtained.  The AOJ should contact the Veteran and provide a new authorization for him to fill out so that it can be sent to Dr. Maddox to obtain copies of any additional records. 

The Veteran has received chiropractic care from Dr. Alan Conrad.  Copies of the chiropractic treatment care have not been requested or obtained.  The AOJ should obtain copies of these records if possible.  

The record contains a favorable medical opinion regarding the Veteran's left wrist.  The Veteran has attributed this opinion to Dr. Elliott.  However the date and origin of the opinion are unclear from the document.  Several of the private medical records refer to the Veteran's primary care physician, Dr. Jeffrey Elliott.  Copies of Dr. Elliott's records of treatment of the Veteran do not appear to be in the claims file.  The AOJ should obtain copies of Dr. Elliott's records if possible.  

Board notes that a January 2013 VA medical opinion regarding the Veteran's left wrist does not contain a detailed rationale.  A new VA medical examination and opinion should be obtained regarding the Veteran's left wrist.  

A review of the November 2011 rating decision and the December 2013 SOC reveals that the RO has not considered the January 2011 private medical opinion in adjudicating the Veteran's low back claim.  Due process requires that the Veteran's claim for service connection for a low back disorder be returned to the AOJ for consideration of this evidence that supports the Veteran's claim that his current low back disorder is related to service.   

Copies of the Veteran's updated VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's updated VA treatment records and associate them with the Veteran's claims file.

2.  Send the Veteran authorization forms and ask him to fill them out and return them so that VA can request copies of his records from Alan Conrad, D.C.; Paul Maddox, M.D.; Jeffrey Elliott, M.D.; and for any other private medical providers whose records of treatment of the Veteran for low back or left wrist disability are not already of record.  If the Veteran provides such authorizations, insure that the authorization forms are mailed to the doctors.  All records/responses received should be associated with the claims file.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, inform the Veteran that he is ultimately responsible for providing the evidence.   

3.  When the above actions have been accomplished, provide the Veteran a VA examination of the wrists.  The Veteran's claims folder should be made available to, and be reviewed by, the examiner.  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current left wrist disability is related to the June 1980 wrist injury during ACDUTRA.  The supporting rationale for all opinions expressed must be provided.  The examiner should specifically discuss the opinion by the private physician who examined the June 1980 documents of a wrist injury and stated that this very well could be the onset of his traumatic arthritis that he has now.  (Date and origin of this opinion is unclear, but it is just above the notations: "cc: Dr. Elliott" and "Last amended by Amy Kuntz on 07/11/2012 at 5:46pm".)

4.  After completion of the above development and any other development deemed appropriate, the Veteran's claims should be readjudicated.  If any determination remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and given an opportunity to respond.  If the low back disorder claim remains denied, issue a supplemental statement of the case which discusses the relevant evidence, to include specifically discussing the January 2011 favorable private medical opinion of Dr. Maddox.  The Veteran and his representative should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


